IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN THE ADOPTION OF: A.L.E. AND            : No. 239 WAL 2019
K.J.E., MINORS                            :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: V.C., NATURAL MOTHER         : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.